On Rehearing.
PER CURIAM.
Counsel in the application for rehearing insist that the $500 note due Bickley cannot be considered as rent, because, at the time Galloway bought the stock of goods from Webb, the matter of the back rent due by Webb was not brought to his attention, and no note was given for the same until some time afterward. There is no dispute about the facts that said note which'was renewed from time to time by the parties, was in fact for the rent which was due to Bickley, and that, at the time Galloway purchased the stock of goods, *299it was in the building belonging to Bickley. The written transfer of the stock of goods to Galloway states that it was in Bickley’s building, and Galloway states that Webb told him what rent he was paying to Bickley. The decisions of this court are numerous and clear to the point that notice of the tenancy, without any actual notice of rent due, is sufficient to preserve the landlord’s lien, as against a purchaser from the tenant. — Lomax v. LeGrand & Co., 60 Ala. 537, 544; Aderhold v. Blumenthal & Bickert, 95 Ala. 66, 69, 10 South. 230; Weil v. McWhorter, 94 Ala. 540, 543, 131; Scott v. Renfro, 106 Ala. 611, 14 South. 556. So the fact that the note was not given for it until afterward did not interfere with the fact that the landlord’s lien was continuous on the goods.
It is next insisted that, under the decision in the case of Adkins v. Bynum, 109 Ala. 281, 19 South. 400, the mortgage on the stock of merchandise, being for purchase money, was not fraudulent and void as to creditors. A reference to that case will show, first, that under the mortgage in that case the mortgagee was “to sell the goods and apply the proceeds realized therefrom from time to time as payment on the mortgage;” and, second, that the mortgage was for the entire amount of the purchase money. In the case now under consideration, besides the fact that there was no provision for appropriating the proceeds of sale to the payment of the mortgage debt, the goods were sold for $5,200, and the mortgage was for only $2,531.53; and it is shown by the testimony of W. H. Gillespie that the balance was paid in cash and the asumption of the Bickley note. Without affirming or denying the correctness of that decision, it is not applicable to the present case, in which there was evidently, over and above the mortgage debt, goods subject to the Bickley debt more than *300sufficient to satisfy it; and it cannot be said that the creditor had no right to subject the property to the payment of his debt. The case of Comer v. Sheehan, 74 Ala. 452, is not analagous to this case, in that the tenant paid his rent to the landlord by assuming and securing a debt by the landlord to another party, and the landlord was discharged from his obligation. Of course, that ivas as effectually a payment of the rent due the landlord as if he had handed him the money. The court simply decided that the plaintiff, who claimed that the rent was due to him because he had become the owner of the premises by purchase at the mortgage sale, could not recover because the rent had been paid by the tenant to the landlord.